Citation Nr: 0601740	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  04-09 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


INTRODUCTION

The veteran had active service from March 1955 to January 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

It has not been shown that the veteran has a back disability 
that is attributable to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107(a) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

With respect to the veteran's claim for a back disability, a 
Statement of the Case, issued in February 2004 provided 
notice to the veteran of the evidence necessary to support 
his claim as well as the evidence obtained by the RO, the 
legal criteria utilized and the reasons for the denial.  
Moreover, a letter dated in November 2002 also instructed the 
veteran regarding the evidence necessary to substantiate his 
claim and requested that he identify evidence in support of 
it.  That letter was in compliance with VCAA as described 
above.  Additionally, the letter was provided before the RO's 
rating decision.  Id.  

In sum, the RO has complied with the notice requirements of 
the VCAA.  In addition, identified VA treatment records have 
been obtained and associated with the record.  The veteran 
also provided testimony at a hearing before the Board, and he 
submitted a lay statement from one of his military 
associates.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  

At his hearing, the veteran was asked to identify when he 
first sought treatment for his back.  The veteran stated that 
he was unsure of the dates of his treatment, and his memory 
was bad due to a brain aneurysm.  Hearing transcript, (T.) 2, 
8.  Consequently, it does not appear that further effort to 
obtain records is in order.  See Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) (the duty to assist is not a license for 
a "fishing expedition" to determine if there might be some 
unspecified information which could possibly support a 
claim).  

The Board recognizes that the duty to assist sometimes 
includes providing a VA examination.  The Secretary shall 
treat an examination as being necessary to make a decision on 
a claim if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  In this case, the medical 
evidence showing treatment for back pain is first 
demonstrated many years after service, with no suggestion of 
a link to service.  Accordingly and as further discussed 
below, an examination is not deemed necessary in this case.  

In sum, the Board is also satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

Factual Background

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
spine.  On discharge examination in January 1959, the spine 
was normal.  

VA treatment records show that the veteran sought treatment 
in October 2000 for complaints of back pain.  Subsequent 
records continue to demonstrate treatment for back pain.  
Medication was prescribed for osteoporosis.  

A notarized statement dated in July 2002 from a military 
associate of the veteran's indicates that he recalled the 
veteran's service accident in 1958 because it was similar to 
his own at that same time.  He stated that the veteran had 
stepped through a left hatch and fell the full length of the 
ladder.  He then landed on the steel deck, buttock first and 
with a cracking sound.  It was recalled that the veteran's 
face showed real pain, and he was to report to sick bay for 
treatment.  

The veteran testified at a hearing before the Board in 
December 2005.  The veteran stated that he was a "hurting 
puppy" for a while after his fall during service.  T. 8.  
After a few weeks, he recovered and he recalled that his back 
no longer hurt him.  He testified that he felt "good" when 
he was discharged from the service.  T. 4.  He was unclear as 
to when his post-service treatment began, and he explained 
that his memory was faulty.  T. 5, 8.     

Analysis

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for arthritis may be granted if manifest 
to a compensable degree within one year of active service.  
38 U.S.C.A. § 1101, 1131, 1137 (West 2002); 38 C.F.R. 
§ 3.307, 3.309 (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

Upon review of the record, the Board concludes that service 
connection is not warranted for the claimed disability.  The 
Board initially observes that there is no evidence of a back 
disability documented during the veteran's military service.  
Moreover, there is no indication in the record that a back 
disability was manifest within one year of the veteran's 
release from active service.  Current VA treatment records 
list osteoporosis in relation to the veteran's back pain, 
first demonstrated in 2000, but do not relate such condition 
to the veteran's military service.  

The veteran has submitted a supporting statement from a 
military associate who knew of the veteran's fall during 
service, which is the basis for his claim for service 
connection.  The veteran has also testified about that fall.  
Although these veterans are competent to testify as to any 
in-service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that either veteran currently possesses a recognized 
degree of medical knowledge that would render an opinion on 
medical diagnoses or causation competent.  That is, the 
critical question of whether such fall resulted in a 
disability is a medical question.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993) (lay assertions of medical causation will 
not suffice ...).

The Board has been presented with objective evidence that 
that the spine was normal at separation.  Additionally, the 
initial post-service medical findings of a back disability 
are several decades after service discharge, with no 
suggestion of a link between service and the current 
disability.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service].  In sum, the 
competent and probative evidence of record fails to establish 
that the veteran's back disability is causally related to 
service.  Accordingly, his claim of entitlement to service 
connection must be denied.


ORDER

Entitlement to service connection for a back disability is 
denied.



	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


